Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 04/22/2021.  Presently claims 60-80 are pending. New claims 81-83 has been added.

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112 have been withdrawn based upon Applicant’s amendments.

Applicant's arguments filed 04/22/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive, however a new interpretation of the prior art of Ranne (US6158680A) has been presented based upon the Applicant amendments.

Applicant argued that both of the prior arts of Ranne (US6158680A) and Edward (US3307792A) are related to process a pigments, therefore both of the prior arts are not related to grinding a particulate mineral ore material having a density of at least 2,000 kg/m3.
In response to this argument, the Applicant disclosure are related to process pigments (Applicant’s specification: paragraphs 0001, 0053 and 0098),

Further, the prior art of Ranne (US6158680A) is related are related to a process of pigments (abstract); and the prior art of Edward (US3307792A) is related are related to a process of pigments (col.1 lines 7-10);
Furthermore, the pigment is powder that produced from mineral ore (see the attached non-patent literature “Vermeer_s Palette_ The Anatomy of Pigment and Binder”;
The pigment having a variety of density depending on the material that used to produce the pigment;
Page 4 table 3 of the attached non-patent literature “Volume, Weight, and Pigment to Oil Ratios” shows the range of the average density (specific gravity) between 1.5-5.6;
The definition of the specific gravity is the ratio of the density of a substance to the density of a standard, usually water for a liquid or solid, and air for a gas. The specific density of water is 1000 kg/m3.

And by using the definition above to get the range of the density of the pigments in 1000 kg/m3, the range of the density 1500 kg/m3- 5600 kg/m3;
	And a density of at least 2,000 kg/m3 is located between the ranges above.

Therefore, because both of the prior arts of Ranne and Edward are related to processing pigments, and the pigments are materials that produce from mineral ore material; and the pigments having a range of density between 1500 kg/m3- 5600 kg/m3;


Accordingly, this argument is not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., single cylinder media) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argued that the raised pods (174) of the prior art of Ranne (US6158680A) do not deflect the flow 206 of the product and media to minimise contact of the flow 206 of the product and media against the disc blade 164. They do not provide any protection to the disc blade. Rather, they increase the pumping action of the vanes and thereby increase the flow and shear against the disc blade 164. the prior art of Ranne (US6158680A) does not disclose grinding by a rotating annular grinding disc provided with a plurality of protective elements deflecting the mixture of said particulate mineral ore material and said grinding media from the rotating annular grinding disc to minimize contact of the mixture of particulate mineral ore material particles and grinding media against the disc and to promote contact between the particulate mineral ore material particles and grinding media, as provided in claims 60, 61, and 80.



Accordingly, this argument is not persuasive.


Applicant argued that “In the Office Action, the outer chamfer 172 of the planar disc 164 of Ranne is characterized as Applicant's claimed protective element that protrudes from the outer circumferential edge of the annular grinding disc. (See Office Action, p. 10.) However, the outer chamfer 172 extends continuously around the planar disc 164 without interruption. Therefore, Ranne fails to disclose protective elements that protrude from an outer circumferential edge of the planar disc 164 while being "spaced apart from each other in a circumferential direction along. .. said outer circumferential edge," as do the protective elements of claim 80”.

In response to this argument, in last non-final rejection the Examiner used “elements (176, 178 and 180)” corresponding to the protective elements,
The Examiner did not use element 172 as corresponding to the protective element;
 Accordingly, this argument is not persuasive.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 60-71 and 79-83 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ranne (US6158680A).
Regarding claim 60, Ranne disclose a method of grinding a particulate mineral ore material (abstract and col.12 lines 22-24), the method comprising: 
stirring a mixture (figs.19-21) of said particulate mineral ore material and a grinding media by a stirring device (figs.11-15: disc (150)) having a body (fig.11: the body of the disc (150)) (col.13 lines 12-54), 
said particulate mineral ore material having a density of at least 2,000 kg/m3 (the prior art of Ranne is related to a process of pigments (abstract); the pigments are materials that produce from mineral ore materials; and the pigments having a range of density between 1500 kg/m3- 5600 kg/m3 (see the attached non patent literatures 
deflecting the mixture of said particulate mineral ore material and said grinding media from the body of said stirring device (see figs.19-21) by a plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) extending outwardly from said body (fig.11: the body of the disc (150)) and being spaced apart around said body, 
wherein the body comprises a rotating annular grinding disc (fig.11: disc (154)), and 
wherein the plurality of protective elements (figs.11 and 13: each vanes (176, 178., and 180) has a respective raised pods (182, 184, and 186)) are elongated in a plane orthogonal to an axis of rotation of the rotating annular of the grinding disc (fig.11: disc (154)) and arranged at an angle to a direction of rotation of the rotating annular  grinding disc (fig.11: disc (154)) to deflect the mixture of the particulate mineral ore material particles and grinding media (see figs19-21) to minimise contact of the mixture of particulate mineral ore material particles and grinding media against the body and to promote contact between the particulate mineral ore material particles and grinding media (col.14 lines 10-36) (col. 12 lines 41-46).

Regarding claim 61, Ranne disclose a stirring device (figs.11-15: disc (150)) for stirring a mixture of a particulate material (figs19-21) and a grinding media in a grinding mill (abstract and col.12 lines 22-24) (col.13 lines 12-54), the stirring device comprising: 

a plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) that extend outwardly from said disc body (fig.11: the body of disc 154)) and are spaced apart around said disc body to deflect the mixture of said particulate material and said grinding media from said disc body (figs19-21), 
wherein said particulate material are mineral ore particles having a density of at least 2,000 kg/m3 (the prior art of Ranne is related to a process of pigments (abstract); the pigments are materials that produce from mineral ore materials; and the pigments having a range of density between 1500 kg/m3- 5600 kg/m3 (see the attached non patent literatures “Vermeer_s Palette_ The Anatomy of Pigment and Binder” and “Volume, Weight, and Pigment to Oil Ratios”), and 
wherein the plurality of protective elements vanes (figs.11 and 13: each (176, 178., and 180) has a respective raised pods (182, 184, and 186)) are elongated in a plane orthogonal to an axis of rotation of the disc body (fig.11: the body of disc (154)) and arranged at an angle to a direction of rotation of said disc body (fig.11: the body of disc (154)) to deflect the mixture of the particulate mineral ore material particles and grinding media (figs19-21)  to minimize contact of the mixture of particulate mineral ore material particles and grinding media against the disc body and to promote contact between the particulate mineral ore material particles and grinding media (col.14 lines 10-36) (col. 12 lines 41-46).

Regarding claim 62, Ranne disclose said plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) extend at an angle to a surface of said disc body (fig.11: the body of disc (150)).  

Regarding claim 63, Ranne disclose said disc body comprises an outer edge (see fig.11 below), and wherein at least one of said plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) extends radially outward from said outer edge (see fig.11 below).


    PNG
    media_image1.png
    319
    534
    media_image1.png
    Greyscale

















Regarding claim 64, Ranne disclose wherein said disc body (fig.11: the body of the disc (154)) comprises opposed surfaces (fig.11: (158) and (168)) and said plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) extend from at least one of said opposed surfaces, 


Regarding claim 65, Ranne disclose wherein said plurality of protective elements each comprise at least one of a projection, an elongated body, a block-shaped element, a flange, a tooth, a planar element, a vane, a blade, a fin, a plate, a bar, a post, a rod, a channel-shaped element, a V-shaped element, a U-shaped element, a depression, a recess, a ramp-like element and a wedge-shaped element (figs.11 and 13: the body of the each elements (176, 178, and 180) is a block shaped element).

Regarding claim 66, Ranne disclose wherein said plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) comprise said block-shaped element (the body of the each elements (176, 178, and 180) is a block shaped element), 
wherein said block-shaped element (the body of the each elements (176, 178, and 180) is a block shaped element) is operatively coupled to said disc body (fig.11:  the body of the disc (154)) so that opposed sides of said block-shaped element extend outwardly from said opposed surfaces (fig.11: (158) and (168)) of said disc body and/or wherein said block-shaped element (the body of the each elements (176, 178, and 180) 

Regarding claim 67, Ranne disclose use of the stirring device of claim 61 in a stirring device assembly (col.6 lines 18-23 and fig.8).  
Regarding claim 67, Ranne disclose use of the stirring device of claim 61 in a stirring device assembly (col.6 lines 18-23 and fig.8).  

Regarding claim 68, Ranne disclose a stirring device assembly for a grinding mill body (col.8 lines 8-9 and fig.2: (20)), comprising a plurality of stirring devices of claim 61 mounted to a drive shaft for rotating said stirring devices (col.6 lines 18-23 and fig.8).

Regarding claim 69, Ranne disclose use of the stirring device assembly of claim 68 as a mill impeller in a grinding mill (col.11 lines 24-28).

Regarding claim 70, Ranne disclose mill body ((col.8 lines 8-9 and fig.2: (20)) comprising a stirring device assembly, the stirring device assembly comprising a plurality of the stirring device of claim 61 mounted to a drive shaft for rotating said plurality of stirring devices (col.6 lines 18-23 and fig.8).

Regarding claim 71, Ranne disclose a grinding mill (fig.1: (10)) comprising said mill body ((col.8 lines 8-9 and fig.2: (20)) of claim 70.

Regarding claim 79, Ranne disclose wherein the plurality of protective elements includes a first protective element (fig.11: (178)) and an adjacent, second protective element (fig.11: (180)), the first and second protective elements defining a circumferential gap there between (fig.11: the gap between elements (178) and (180)), 
the disc body having an outer circumferential edge (see fig.11 above: outer edge) that spans the gap and interconnects the first and second protective elements. 

Regarding claim 80, Ranne disclose a grinding element for a grinding mill (abstract and col.12 lines 22-24)), comprising: 
an annular grinding disc (fig.11: the disc (150)) mountable coaxially on a rotating drive shaft within a grinding mill (fig.1: (10)) (col.13 lines 12-54), 
said annular grinding disc (fig.11: the disc (150)) having opposed radial surfaces  (fig.11: (158) and (168)) and an outer circumferential edge (see fig.11 below: outer edge), 
a plurality of protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) provided along the opposite radial surfaces (fig.11: (158) and (168)) and along the outer circumferential edge (see fig.11 below: outer edge),  
wherein the protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) protrude from said opposite radial surfaces (fig.11: (158) and (168))  and from said outer circumferential edge (see fig.11 below: outer edge) and are spaced apart from each other in a circumferential direction 
wherein the protective elements (figs.11 and 13: each vanes (176, 178. and 180) has a respective raised pods (182, 184, and 186)) are elongated in a radial plane and arranged at an angle to a direction of rotation of said annular grinding disc (figs.11 and 13: disc (150)) to deflect a mixture of particulate mineral ore material to be grinded and grinding media from the opposite radial surfaces and from the outer circumferential edge (seefig.11 below and figs19-21), to thereby minimize contact of the mixture of particulate mineral ore material to be grinded and grinding media against the opposite radial surfaces and against the outer circumferential edge and to promote contact between the particulate mineral ore material to be grinded and grinding media (col.14 lines 10-36) (col. 12 lines 41-46),
the particulate mineral ore material having a density of at least 2,000 kg/m (the prior art of Ranne is related to a process of pigments (abstract); the pigments are materials that produce from mineral ore materials; and the pigments having a range of density between 1500 kg/m3- 5600 kg/m3 (see the attached non patent literatures “Vermeer_s Palette_ The Anatomy of Pigment and Binder” and “Volume, Weight, and Pigment to Oil Ratios”).






    PNG
    media_image2.png
    415
    730
    media_image2.png
    Greyscale











Regarding claim 81, Ranne disclose wherein each of the plurality of protective elements includes: 
a first portion (see fig.11 above) extending radially along and protruding upwardly from a first radial surface (fig.11: (168)) of the opposite radial surfaces; 
a second portion (see fig.11 above) extending radially along and protruding downwardly from a second radial surface (fig.11: (152)) of the opposite radial surfaces; and 
a third portion (see fig.11 above) protruding radially outward from the outer circumferential edge (see fig.11 above).  

Regarding claim 82, Ranne disclose wherein the third portion is directly connected to each of the first and second portions (see fig.11 above).  

Regarding claim 83, Ranne disclose wherein a gap is defined between the third portion of a first protective element of the plurality of protective elements and the third portion of a second protective element (see fig.11 above: the gap between the third portions) of the plurality of protective elements that is adjacent the first protective element.

Claims 72-75 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Edward (US3307792A).

Regarding claim 72, Edward disclose a mill body (fig.: (1)) (col.4 line 44-col.5 line 5), comprising an inlet (fig.: (6)) for receiving a particulate material, 
an outlet (fig.: (4)) for discharging ground particles and a shelf extending (fig.:  (16)) from an inner sidewall (fig.: (17)), 
said shelf being in a form of an annular disc and comprising a plurality of protective elements (col.3 lines 17-21) that extend outwardly from said shelf and are spaced apart around said shelf to deflect said particulate material and a grinding media from said shelf, and 
wherein said particulate material are mineral ore particles having a density of at least 2,000 kg/m3 (the prior art of Edward is related to a process of pigments (col.1 lines 7-10); the pigments are materials that produce from mineral ore materials; and the pigments having a range of density between 1500 kg/m3- 5600 kg/m3 (see the attached 

Regarding claim 73, Edward disclose wherein said shelf (fig.:  (16)) comprises opposed surfaces and said plurality of protective elements extend from at least one of said opposed surfaces and/or said plurality of protective elements extend radially from said shelf and/or said one or more protective elements extend at an angle to at least one of said opposed surfaces (col.3 lines 17-21).

Regarding claim 74, Edward disclose a stirring device assembly (fig.1: (11)), said stirring device assembly having a plurality of stirring devices (fig.1: (11)) mounted to a drive shaft (fig.1: (12)) for rotating said stirring devices.

Regarding claim 75, Edward disclose the grinding mill is configured to grind mineral ore particles that comprise at least one of iron, quartz, copper, nickel, zinc, lead, gold, silver, platinum, tungsten, chromium, or silicon (col.1 lines 29-41: sand).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Edward (US3307792A).

Regarding claim 76, Edward disclose the grinding mill is capable for fine grinding having a power consumption (the grinder inherent having a power consumption in order to grind the material).
Edward does not explicitly disclose grinding mill having a power consumption of 10 to 70kWhr/t.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Edward to modify the grinding mill to have any power consumption including the power consumption of 10 to 70kWhr/t depending on the design of the grinding mill such as the grinding capacity, size, type of grinding media been used, and the parameters at which the grinding mill is operated..etc, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 




Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Ranne (US6158680A).

Regarding claim 78, Ranne disclose the grinding mill is capable for fine grinding having a power consumption (col.4 lines 40-41 and fig.1: (44)).
Ranne does not explicitly disclose grinding mill having a power consumption of 10 to 70kWhr/t.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Ranne to modify the grinding mill to have any power consumption including the power consumption of 10 to 70kWhr/t depending on the design of the grinding mill such as the grinding capacity, size, type of grinding media been used, and the parameters at which the grinding mill is operated..etc, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725